DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2002/0018029 A1) in view of Stewart (US 2008/0062090 A1).
Regarding claim 1, Koyama teaches a display device (Abstract, electro-optical device for carrying out an image display) comprising:
 	a plurality of sub-pixels arranged in a row and each including a first memory configured to store therein sub-pixel data (Fig. 2, pixel array comprising a plurality of pixels 205 arranged in row and column directions. Fig. 4A each pixel comprises a first memory A1 to store pixel data) and 
a potential line having a potential for the first memories (Fig. 4B, a source signal line 101) applied thereto, 
wherein each sub-pixel further comprises a first conduction switch (Fig. 4A, TFT 401) provided between the potential line and the first memory and configured to switch between electrically coupling and electrically uncoupling the potential line and the first memory (Fig. 4A, TFT 401 couples or uncouples a connection between memory A1 and a source signal line 101).
Koyama does not specify the source signal line, which corresponds to the claimed potential voltage line, has a high potential VDD as stated in the claim amendment.  
In an analogous art Stewart teaches a display with data lines, similar to Koyama’s source signal lines, wherein the data line can be powered by a high potential VDD (Fig. 11, [0101], During the illumination period the data line 1104 is first raised and clamped hard to +4V. [0102], the voltage levels may be adjusted as necessary to achieve either higher brightness or higher power efficiency. For example, if more voltage is desired to drive the OLED 1112, the data line 1104 voltage level could be raised to 10V).  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Koyama with Stewart, such that Koyama’s source signal line can apply a high potential VDD voltage as Stewart teaches this higher voltage allows the display to achieve a higher brightness (Stewart, [0102]).

a second memory configured to store therein sub-pixel data (Fig. 4A, memory B1),
a second conduction switch provided between the potential line and the second memory and configured to switch between electrically coupling and electrically uncoupling the potential line and the second memory (Fig. 4A, TFT 403 provides connection between selection signal line 414 and memory B1), and
wherein the potential line (Fig. 4A, source signal line 101) has a potential for the first and second memories applied thereto (Fig. 4A, source signal line 101 provides potential to first and second memories A1 and B1).
Regarding claims 3 and 6, Koyama teaches each of the sub-pixels further comprises a sub-pixel electrode (Fig. 4A, EL element 123 has a pixel electrode), a first memory switch provided between the first memory and the sub-pixel electrode (Fig. 4A, TFT 402), and a second memory switch provided between the second memory and the sub-pixel electrode (Fig. 4A, TFT 404), wherein a memory selection circuit ([0147], the memory circuit selection portion) is provided to be configured to output memory selection signals at a time to all of the first memory switches of all of the sub-pixels or all of the second memory switches of all of the sub-pixels (Fig. 4A, memory circuit selection signal line 414 outputs memory selection signals at a time to all of the first memory switches such as TFT 402 and 406. Memory circuit selection signal line 413 outputs memory selection signals at a time to all of the second memory switches such as TFT 404 and 408).
Regarding claim 4, Koyama teaches the display device comprising 
(Fig. 4A, memory circuit selection signal line 414 and 413 send signals to TFTs 402 and 404, respectively, which determine if the line 101 is coupled/uncouple to memory A1 or B1. While an operating-memory conduction circuit is not shown in fig. 4A, [0153] teaches a pulse is inputted to the memory circuit selection signal line 413 thereby indicating a conduction circuit exists),
wherein each of the first memories and each of the second memories are capable of storing sub-pixel data therein when being coupled to the potential line ([0121] Each of the memory circuits (A1 to A3 and B1 to B3) included in the pixel can store a 1-bit digital image signal), and 
wherein each of the sub-pixels displays an image based on the sub-pixel data stored in the first memory or second memory in the sub-pixel in accordance with a corresponding one of the memory selection signals that have been supplied to the first memory switches or second memory switches (Fig. 4A, EL element 123 will display an image stored in either memory A1 or B1 when memory circuit selection signal line 414 and 413 send signals to TFTs 402 and 404).
Regarding claim 5, Koyama teaches each sub-pixel further comprises a second memory configured to store therein sub-pixel data (Fig. 4A, memory B1), wherein the second memory directly connected to the potential line without any switches (Fig. 4B is a circuit diagram of the memory B1 (or A1 for that matter) which shows the memory is directly connected to potential line VDD), and wherein the potential line has a potential for the first and second memories (Fig. 4B is a circuit diagram showing what each memory, A1 or B1, comprises. Since each memory has an identical circuit diagram, both memories A1 and B1 are connected to the potential VDD line).
Regarding claim 7, Koyama teaches the display device comprising 
an operating-memory conduction circuit configured to output, to the first conduction switches, operation signals for determining whether to electrically couple or uncouple the potential line and the first memories (Fig. 4A, memory circuit selection signal line 413 sends signals to TFTs 402 and 406, which determine if the line 101 is coupled/uncouple to memory A1 or A2. While an operating-memory conduction circuit is not shown in fig. 4A, [0153] teaches a pulse is inputted to the memory circuit selection signal line 413 thereby indicating a conduction circuit exists),
wherein each of the first memories is capable of storing sub-pixel data therein when being coupled to the potential line ([0121] Each of the memory circuits (A1 to A3) included in the pixel can store a 1-bit digital image signal), and 
wherein each of the sub-pixels displays an image based on the sub-pixel data stored in the first memory or second memory in the sub-pixel in accordance with a corresponding one of the memory selection signals that have been supplied to the first memory switches or second memory switches (Fig. 4A, EL element 123 will display an image stored in either memory A1 or B1 when memory circuit selection signal line 414 and 413 send signals to TFTs 402 and 404).

Response to Arguments
Applicant’s arguments, see the remarks filed February 8, 2021, with respect to claims 1-7 are directed towards the newly amended subject matter.  As detailed in the rejection above Koyama and Stewart combine to read on the claims as currently amended when broadly interpreted.  It appears applicant’s intent for the amendment was to differentiate the VDD line from Koyama’s source or data line.  Examiner notes it may help overcome the current rejection if applicant amended the claims to disclose and differentiate applicant’s source lines SGLn and VDD line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622